     Case 1:19-cv-20131-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 1 of 3
                                                                                                      /0A';'l
                                                                                                            r'
                                                                                                             f-(),
                                                                                                                 J'
                                                                                                                  .JJr'
                                                                                                                      f-)
                                                                                                                        hJi,
                                                                                                                           )-rfi?(rtbtt/' lr
                                                                                                         Jypr//a'
                                                                                                         .
                                                                                                                  ifgp/'
                                                                                                                       /Jrctcro; ,pz
                                                                                                                                   ,
                                                                                                                                   :ka/î'/pg        .




                 fJ'/h.
                      tt#''qj
                            nfn'o4.'vpkl
                                       otztp,                                                     .
                                                                                                          ,+.
                                                                                                          ,
                                                                                         /.
                                                                                          '1a,wI..
                                                                                                 br                                                                                                                                                          -


                        '.j
 '                                                                                                                                                                                                                            tr
                                                                                                                                                                                                                               y,
                                                                                                                                                                                                                                à.J,
                                                                                                                                                                                                                                   :J-
                                                                                                                                                                                                                                     :-
                                                                                                                                                                                                                                      /t-
                                                                                                                                                                                                                                        )jf
                                                                                                                                                                                                                                          j;
                 J7p/J'.7.J/J/r/?                                                                 )                                                             .- - - .
                                                                                                                                                                                                                          '           ,       7 .1      .

                                    f)
                                     s/.,/ .,,'
                                              *t                         .
                                                                         O
                                                                                              c, ,f, ,yy'(,.))                                                                                                                                                   '
                            /                                              '
                                                                         .z                               .
             .
             .+                          '.    .
                                                                 j. :            .                                            ..                                               .    -                                                                                    ,   .
                                                                                                                                                                                                                                                    ,                             r              e

                 /-
                  7pt
                    vx.pjt'
                          -'
                           lrc,
                              -uy.
                                 ju
                                  ,zg
                                    /y-     z
                                            f
                                      rz?v,t.
                                            '
                                            c'g
                                             .vg
                                               vr;                                                                                    .                                         catldiv y---                                                        '                    ' ..
                                                                                                                                                                                                                                                                            /'
                                                                                                                                                                               6266                                               '                     ''
                                                                                                                                                                                                                                                         Zl
                 /D/-/Jm tL:tF
                             /'JJ//J'                                                                                                                                                          e                                  Ma: '
                  f#z
                    7                    ..   J          '                                                                                                                      MotnIfp-- -- FeeP - --
                                                                                                                                                                               .
                                                                                                                                                                                gpcpj
                                                                                                                                                                                    *
                                                                                                                                                                                    p##                                       ..
                                                                                                          Z/o
                                                                                                            ,1/
                                                                                                              J,
                                                                                                               */r
                                                                                                                 .y'
                                                                                                                   ttk/,
                                                                                                                       rp,,rjcl(jl
                                                                                                                                 f)g-k.?(L('
                                                                                                                                           cao,
                                                                                                                                              pgl
                                                                                                                                                @ ,'
                                                                                                                                                   j
                                                                                                                                                   -'                                                 .-      -       -


                                                                                                                   /v'.
                                                                                                                      --
                                                                                                                       /                  é
                                                                                                                                          tn .
                                                                                                                                             '' /,
                                                                                                                                               ..                    .

                  '
                   5)
                    '                             g
                                                  r!
                                                   l,                                                 ,/
                                                                                                       '
                                                                                                       -
                                                                                                       1'                                               ,
                                                                                                                                                        '
               L? /,' ,..,ct //!- .?,r, J. -vf ,f' bJ          ,vjlt,r...,/,-0/-.- , , ,
                                                                                       . !
                                                                                         J.,,.
                                                                                             !
                                                                                             r .
                                                                                                  h.'ljx
                                                                                                       .
                                                                                                              ,, p ê .
                                                                                                                     (,z,;.,
                  jj
                             ,
                            ''-
                                                                                       f
                                                                                       v'    t
                                                                                             ,7:,
                                                                                                1.
                                                                                                 ;r     re-.o y           .
                                                                                                                                                        y




               ilt:k'
                    -b.tlzsh,.l
                              :
                              b/,' /)/.p?t?lz//
                                              -vp/y/'
                                                    :y/np'                 -/K.
                                                         J'rzx-zzzap ktr,yzé
                                                                         .
                                                                             ,
                                                                                   /k ,?' s/ /tr4.z/'' v.rlvc '
                                                                              .#/zt,
                                                                                   .
                                                                                   '
                      '

               f'
                .
                ,
                ?Jfv;j91a/:;/s   ,)a,. - .(..f',/-. 0
                                 .                           qo/J ,(, sp pk/;g-
                                                             .       '
                                                                                       'jk
                                                                                         ' o' .                                                             .                                                                     /

             rtl
         - .. .
               '
                 ovcrr?/z '.
                           ,
                           z7bL   tjo/
                               l/t'    v,'cu    'd't
                                                   ldo--p. o +t  .
                                                                     ?'.ê?. '- --', '                o'' -4 '- :.r     k-zvppp'?                                                                                                                                                             .   .


                  .U'z
                     t.cI                                                                         ,
-.
.        y6   '//J/
             J1   z->/, rnt'
                  '        -
                           Ec
                            .v
                           .c l.,t,
                                  lkf
                                    ,/
                                     )??-/.'/a'n/ntxzt..r
                                     -                   .                               ..                        .
                                                                                                                                          , b.                           r-'voq/'t/
                                                                                                                                                                                -     w.
                                                                                                                                                                                  ',-c-.
                                                                                                                                                                                       ,   -. ' J ,7, . - ''
                                                                                                                                                                                       '''ts
                                                                                                                                                                                        ...
                                                                                                                                                                                           -
                                                                                                                                                                                           '
                                                                                                                                                                                           ,  .   .
                                                                                                                                                                                                           ./:/'
                                                                                                                                                                                                               2-/u.- .
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                         .

                          ,                       ?'e'               j
              7n',71 J:,m?i,z-?',tx'g.
              p                      1*. t'  lagm, .-.4.-j .
                                                      ,      - - .., s,  ,.
                                                                          / ..
                                                                             ?.cy,                                                                                                                                        j ' .z, .. oym
                                                                                                                                                                                                                                       jy
                                                                                                                                                                                                                                        .g
                                                                                                                                                                                                                                         y..        .
                                                                                                                                                                                                                                                                                             -


              /
              L
              v'
               / . o-z J/11J.1,rj
                  '
                                    p g.jsysy
                                    '      z'Njy.f-jy.gwy
                                                    .   y.
                                                         yyyw,f yyy,jgygc        .                .                            .




             Jlk
               -
               ;
               ,
               ba,f
                  zzw./. '(
                       7/z /
                          z'
                           -  irrd ool
                           0,:t
                              -
                              .
                              u       s/.
                                     '. ?'
                                         :/jjrt.vi,
                                         ,
                                                  tcêjp.sy ,,,
                                                             .
                                                             g/,.t,
                                                                  ycp , p(,,,
                                                                            .y,.,..,(jk
                                                                            j         yr./
                                                                                         ,,
                                                                                          t. .-                                                                                                                   ,
                                                                                                                                                                                                                                                                     .

                                '

                      1.
                       1'
                        e
                        ' '
                            .                 -
                                                      ,, /,#/ />?.
                                                                 /lsI
                                                                    ,-
                                                                     )
                                                                     -
                                                                     i.
                                                                      qo-
                                                                        vt'h,J-
                                                                              //pcos
                                                                                   .
                                                                                   /
                                                                                   .
                                                                                   '?l/
                                                                                      ?
                                                                                      -
                                                                                      r
                                                                                      kwz
                                                                                        '
                                                                                        zJu,/fy/'.92-l?/)/'o?.,                                                  .
                                                                                                                                                                 .              .
                                                                                                                                                                                   ''
                                                                                                                                                                                                      .                       .. c .                             -a -&
                                                                                                                                                                                                                                                                     -4, (è.
                                                                                                                                                                                                                                                                           '
             /,
              J',/?dnr;,jJa/,
               ,/           f?,
                              ;,' ,
                              /   /,c,/'-/,' .;y                                                                                   vf;
                                                                                                                                     ',
                                                                                                                                     -yjyy
                                                                                                                                         .uvs,r,t-
                                                                                                                                                 pg'yr
                                                                                                                                                     xotyggti,,s,
                                                                                                                                                                ,/ 's V nfzvy.gc,yk ,s/Akg.                                                             .

                                                                                                                   eeep              z,,.''>                                                                                              f
                                                                                                                                                                     ,                                    ;                       , .         's'                . s..s.,
                        ,                     ),r,g.tp ' ?-.t ..                     /-.
                                                                                       )('
                                                                                         p, /                                      ''4 -. J4
                                                                                                                                           , (J
                                                                                                                                              -h ,k w y. .wt->
         '
                                                                                                                                                                                                                                          ,   #i              j(.L.k/gtr
                                                                                                                                                                                                                                                             QL        wi?jzt/
                                                                                                                                                                                                                                                                             'p-%
                                                                                                                                                                                                                                                                                .(j.             -
                                                             . z-.                   ,        .               .           .                             .?e= (                                :<->
             J?(,/Aw /'
                      f/pr-
                          '
                          7-/>,
                              /:-2,
                                  J'4zt./
                                        .aur/tl'tr
                                                 zt
                                                  wvykt//,-
                                                          eé: a ??
                                                                 /v ma ,':/;t?4/f(iur;f??r,sœv p'
                                                                                                ,zc:,-z/zz>-.'
                                                                                                                                                                                                           ',
                                                                                                                                                                                                          , .                 .
                                                                                                                                                                                                                                          ,




              4
              ,-)m   ,v'v,?/:vzt  lvlr.
                                      tv,
                                        '
                                        -
                                        /'t,
                                           lzi../d,a,?.,7.z,y?,.t,,u.:/?
                                                                       ..14-t   r/
                                                                                 zz.pz/pt//-
                                                                                           ,
                                                                                           yzt,ets///vtv4.'ya, /?ztocggc ,. ,
                                                                                                                   .




             ''
              ;?!       <'
                        -z/
                th---I--. .,,,p/é-
                                 ?k'rJ
                                 ,    '/.;,# tnjtivê#./.       :.v?.
                                                                   ?..Jrl-
                                                                         y.-t/
                                                                             o./s- t-
                                                                                   .)-/
                                                                                      'z
                                                                                       -,
                                                                                        :t:J.
                                                                                            l
                                                                                            v.-.
                                                                                               dk/t'
                                                                                                   ,.
                                                                                                    w' t? - , j
                                                                                                              ..   -.
                                                                                                                    ?,?J ''.2/7/?
                                                                                                                                z,,
                                                                                                                                  '/:.                                                                                        .                         .-               .            -- -


                (1..,vt-/a?,?:   ,,.
                                   p/q,.  v?,Ja,',,'
                                                  ./p, /,  ?z
                                                            -'
                                                             /p/.v. /()u..j ,'.
                                                                              ,,-                                                                                    - - - - .- .-      - .- - - .- -....- .- --                              -                                              -


              ',
               //tp.,   Y./,
                           J/A,7,,m,??y>'
                                        ,;w/ ,  itz/lzz.-v.
                                               u?          yzbhuy.uj.z2,.&rêvl -c.
                                                                                     .
                                                                                             .- - --                                                                                                              -               - -                                        .-




         .        ,                       .              .                                            '
              t                     zzn?Jz                           4 cu,
                                                                         êJmu
                                                                            zz. .
                                                                                ,   // ,
                                                                                r ;:.
                                                                                    '
                                                                                    2     W,
                                                                                       -/*'vt.
                                                                                             ?,.
                                                                                               ,,-/c.nam,t?' z                                                                                'wh-sltw-ttnrn J.
                                                                                                                                                                                                      .
                                                                                                                                                                                                              .it-
                                                                                                                                                                                                              .
                                                                                                                                                                                                              7  gr'
                                                                                                                                                                                                                   -j-v,
                                                                                                                                                                                                                       r
                                                                                                                                                                                                                       e ,  /'- r .,-
                                                                                                                                                                                                                           4'
                                                                                                                                                                                                                     /   i
Case 1:19-cv-20131-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 2 of 3




   ltg
   ( it'
       /,
        /
        gJ?
          A#/ntà,
                '
                eoà'
                   yd
                    ,
                    ?.
                     ,
                     jt,ost/q-
                             glc
                               ',.
                                 z
                                 y/(
                                   vtc,                                                                      ,
   '(df .a# Lft/ît'vl/Jr/
   :                    #MJ'(
                            oty/
                               yetlh//?l//'
                                          p'    j
                                                /w/,)Ju#t')//vyjvgv,g ycsmy,y,jf,l.vl
                                           fzd4J,  ,

    '
    .      ?upJJ&,
                 u,
                  &,(,:
                      3J,,pl42J&/y
                                 /z?
                                   z;'
                                     fh'J/zz'
                                            z.
                                             /)
                                              ?,Jtknpiv,
                                                       ''r
                                                         puz-
                                                            /az
                                                              alf/au'.
                                                                     h Jxz'
                                                                          //?k//x,
   i
   .
   '
     mzw/c/e/ral,t?,ivoçoh .
                           f.
                            't.a
                               ,/
                                '?1'.(r/q
                                        'u:o
                                           'nbtJfpa/'twloti,,tvmi
                                               I       #'
                                                              'jv'-kv
                                                                 ?
                                                                    iql
                                                                     '
                                                                      a
                                                                      't
                                                                       m't
                                                                         w/vw,
                                                                             z
                                                                             ./,
                                                                               .
                                                                               2:                      l .
   r.

     ffî
       't-
         t
         ?
         l:
          J.
   1lz/.
    ;
       ?k.h% fl
            ' ,
              './4/.î5-ll,
                         /4/
                           ,
                           0,
                            //
                             :.
                              s.
                               ,t(-
                                  0,
                                   /J'/
                                   .  '
                                      /'t'
                                         Lvvf-
                                             lqy
                                               -v
                                                -q',
                                                   J
                                                   ..
                                                    7',?
                                                       .
                                                       z/y/*
                                                           /,
                                                            /
                                                            -
                                                            :J.
   f
   !p,'!/
        .v/,
           az,,éa,J
                  -(àf
                     ctti
                        z;tl.
                            /éftz
                                ,/
                                 :s'
                                   /xf/cz/z/4lt
                                              kt./
                                                 z.
                                                  e//i/t
                                                       -
                                                       tpbpêkvtviir/i'
                                                                     z,t///-ï.
                                                                             zoz,t/
                                                                                  j
                                                                                  ytvl
    '
    ,
     /'tvtnatk,-.2ftbpL'J.
           ftc
               .
                          z/-,:,,
                                7/,ff/q7F/l,?k ft/>i.
                                               .       t.
                                                        -
                                                        //
                                                         'jbvvistp J//;
                                                            ..
                                                                      's'
                                                                      ? .
                                                                        7o:c'
                                                                            .
                                                                            JJ-goy,f/v,
                                                                                      +,''
    kJpfuoz'
           r '2/ktvu J?d/,//
                           '
                           ,k
                            yt,t'vt,,/,,Jyz
                                      .   ,4,,;(i.
                                                 !u)t
                                                    kzqv,
                                                        /?
                                                         ;-tL
                                                            .,
                                                             Jr('1.
                                                                  ;
                                                                  L1
                                                                   .t,,.--
                                                                         /.
                                                                          'bvll
                                                                              val/at'
                                                                                    u
    1. -)                                                                                      t
                                                                                               .


    ic/,,?z?.ti/
    .1,



     f: ?-- '''èt
      'jg lo.ot,,t btvoit.
                         't;C.,
                             .
                              '.
                              î    povoœcvv.
                               k/,,.       ,.
                                           -zy?,.
                                                /+'.
                                                   ?
                                                   &fi
                                                     tv.;,,4-,vv; -,7/,,/rz4w./k(
                                                          J,                    ;'
                                                                                 f,
                                                                                  -
                                                                                  4/s-.
                                                                                      t                              .,


    'k-
    ! ?vx,
       ' -Jp/'
             ?/'q/&($,1(/o,
                          y;,?
                             z:
                              ?
                              'hvv
                                 ld.
                                   L?;
                                     .
                                     ?./?J?'
                                           ,bvv
                                              t-o.,
                                                  ///
                                                    ,,
                                                     /
                                                     s/ fv'
                                                          ê,
                                                           -?'J
                                                              .vh'
                                                                 oà',z,
                                                                      z
                                                                      ,
                                                                      .
                                                                      ?
                                                                      %-ztt
                                                                          sl.(.
                                                                              '
                                                                              ->t.
                                                                                 (t
                                                                                  z
    (/îal-i'tvk
    t   .     z?J,z?,.
                     ,
                     czgt
                        ./J.4,
                             o.pJy
                              ;' .
                                 ,.;c.
                                     8->p'ftoatlskt,
                                                   sc:
                                                     c?
                                                      /z
                                                       ,/?
                                                         /--
                                                           /-
                                                            gJ'
                                                              -s,
                                                                ,
                                                                h
                                                                -/,-
                                                                   c-s'
                                                                      ?yJ/t
                                                                          /'
                                                                           t'
                                                                            ,/qzd'
                                                                                 -f
                                                                                  ,
                                                                                  x,
                                                                                   /y
                                                                                      ,
       l?/
       .
       '
         ''cqc
            /
              4fc
               tzr/7.
                    .
                    bpp,/?.7'-
                    ,        lï
                              -
                              fg,
                             j.j
                                ro/
                                  ?/,r
                                     yz.
                                       ?uz
                                         -.,
                                           i
                                           '',
                                           . t'o-zz,/fêvfwktt'
                                                             ,4?>92k/J
                                                                     '/,z?.
                                                                          ?/,'
                                                                             #gzz/>'
                                                                                   -
                                                                                   7
                                                                                   ./p-
       imtvjiJ),:t
        .        zi
                  ts-z+vcjtz.s
                             4n-
                               zJ.t
                                  rt
                                   v/é-
                                      u/
                                       n,
                                        :
                                        ,/'
                                          //z/y,vzhkvl/,
                                                       -
                                                       $.-/.?7.-
                                                       .       /ffj//
                                                                    -j.,:(
                                                                         ;+'Jp/ï,
                                                                                :,c4,
                                                                                    /-
               s.
                'tlsoyl
                J     v://;
                          ,,
                           p?)Lj
                               ltivf
                                   'Jz?.
                                       t
                                       ?
                                       0,.$
                                          0-
                                           .4 (i'
                                                urt,Jt
                                                     '
                                                     z:fluV;Jt
                                                             wut/.
                                                                 :
                                                                 >.
                                                                  '
                                                                  y.
                                                                   iz/z/A'J>z/z,
                                                                               :#,wI
                                                                                   :t'r',
                                                                                        :
                                                                                        /+
            J
            'za/e/24
                   ,
                   'l,b/t-,
                          <'
                          ',7/t''
                                /w',qoshn- fAi
                                             /4//fz
                                                  a/
                                                   o?z#k,,4,u
                                                            /,zp,J/ '-
                                                                     Jé/gœ/pAv7
                                                                              '
                                                                              /'
                                                                               #4/::m7d-
                                                                                       /'>4:YJ,,:' 7
                                                                                                   ?l-
                                                                                                     .
           -
            t'
             ùtotl
                 b/,
                   ;
                   /
                   '
                   p,.7, J/y?,  /
                                ,
                                /4.
                                  kf,ttvtit,
                                           0/,0-l-s
                                                  ?
                                                  J'
                                                   z,svt'
                                                        wt?'
                                                           ilv$'c1
                                                                 ,t,s'
                                                                     fsq;?.
                                                                          :
                                                                          /J
                                                                           .'
                                                                            ,ct
                                                                              k/,
                                                                                t-t-
                                                                                .  lji'
                                                                                      ('
                                                                                       l27
                                                                                         :ro
                                                                                           /.'4qt/sv
         42,J'
           .
             la,,.
                //l
                  ,L
                   $.1I
                      '?ffvjzsv,é
                                kf'rot/
                                      àtile:
                                       .    .
                                            l,,p ?,,zyzi
                                                       J
                                                       ,
                                                       '4/; 'p,'/Jvb'
                                                                    ig,s,(îff
                                                                            .
                                                                            ',
                                                                             a/x,
                                                                                )t?f/vi/,,
                                                                                         z.t-
                                                                                            s
                                                                                            qa,
                                                                                              .,
                                                                                               m/  ,


          /lc/
        !vq j
        ,
              ,vx,/I,'
                    .
                      -t'
                        x revto.
                         .
                                /k;
                                  '7.4 ;ri,îo,.o-ttu'?
                                                     .
                                                     z,atttb'yluy/zluqsL j't
                                                                           b-
                                                                            t;y,4 hpy'h w,    .'
                                                                                               M/
                         W                                                    ,           zn             ;       .
        '  rartk/,
        i '- )
                 r'
                  /(/;f' ?zr.
                            ,J
                             -'.
                               ,
                               l
                               iof
                                 k
                                 -4'/'J'
                                   ,   //r.wlttz.-
                                                 7ktohl/ss.
           '
                    ti
                     ql,,# s
                   sel                                                   a'
                                                                                  ,
                                                                                                                          .

           '
           j
           tvfs,
               -l
                .zp//m//wanniu!t
                               3
                               ,'
                                ,
                                /
                                ?/azvvp/
                                ,      okzp/
                                           ''w/z'
                                                ./i
                                                  ??/
                                                  , 'JJ
                                                      '//a-#Jpzz/
                                                                z-wv-lt
                                                                      ?zu
                                                                        y.
                                                                         d/
                                                                          ''
                                                                           /-s
                                                                             '
                                                                             -
                                                                             y
                                                                             l.
                                                                              j
                                                                              ''twt'.?'
            t-/.
               I-
                -v-///>
                t)
                .
                      .(Lr.JJ'/.
                               /-:,tirf/.
                                        d.
                                         ctzlkuthvj
                                                  z//
                                                    )z,
                                                      >1'r
                                                         /'
                                                          t't''lel'
                                                                  ktz/)/ttm-révoviy'z'?
                                                                                      w,:/ JJ/
                                                                                             y
                                                                                               kz/zztz/p-fè-/e
                z/;-/tà
                      'jo,
                         /l/ytqulc
                                 î4/s,à?
                                       ,,7f/.
                                            zojp
                                               'v+wti
                                                    .
                                                    k:(fppzzcz/w/ztt
                                                                   .
                                                                   'J//,
                                                                       è-
                                                                        ,z
                                                                         '/,2
                                                                            à,,-/-;,t
                                                                                    z0>fx/tvyz/u;lt-,
                         ytv
                                                                                                                                               '
                                                                                                                                                                       f'                        au o
                 Case 1:19-cv-20131-RNS Document 1 Entered on FLSD Docket 01/10/2019 Page 3 ofyY)3..                                                                   e NQ-..%z .z.
                                                                                                                                                                       c
                                                                                                                                                                                      aC>x
                                                                                                                                                                                        .. rcAlq
                                                                                                                                                           C-                                      --w.
                                                                                                                                                                .                                  &
                                                                                                                                                                .      ç.             T            ''
                                                                                                                                                                                                    S'- .
                                                                                                                                                                                      N
                                                                                                                                                       <'                                          > q
                                                                                                                                                             S '                              .
                                                                                                                                                                                              %.C.%
                                                                                                                                                                                                   C
                                                                                                                                                                                     (r' Y.
                                                                                                                                                                .            )j .                      '
                                                                                                                                                       %**
                                                                                                                                                        v:                                ' CN'
                                                                                                                                                                                                   ux
                                                                                                                                                                       N<w                >        .   Qa
                                                                                                                                                       '.                                 +x Qc'
                                                                                                                                                                                               o
                                                                                                                                                       'x'>
                                                                                                                                                         ,w
                                                                                                                                                                       c.a'$                   aJ
                                                                                                                                                       w<.             ro                 :j fa:
                                                                                                                                                       <
                                                                                                                                                       -               .
                                                                                                                                                                      t=                          r- x
                                                                                                                                                       ç-             VN                            -
                                                                                                                                                   'a,. &                              <               '
                                                                                                                                                   OM
                                                                                                                                                   jhh
                                                                                                                                                   C'
                                                                                                                                                   .
                                                                                                                                                     .< v-e' >X,
                                                                                                                                                        rNu    . %.
                                                                                                                                                               .' 1   .
                                                                                                                                                   k-
                                                                                                                                                    -                 N
                                                                                                                                                                      .N     t'
                                                                                                                                                                              . o
                                                                                                                                                                       Qk''< ( N
                                                                                                                                                       .
                                                                                                                                                            ) .>.
                                                                                                                                                                u j
                                                                                                                                                               Q> >.
                                                                                                                                                                   ïu %
                                                                                                                                                                      w
                                                                                                                                                                      t
                                                                                                                                                               Y.  $
                                                                                                                                                   k-.az o,.w pAz
                                                                                                                                                               +>>
                                                                                                                                                       .. Q<b
                                                                                                                                                           ,>         xx!
                                                                                                                                                                        jx
                                                                                                                                                   >                      -')y
                                                                                                                                                                      v ' %  a.
                                                                                                                                                   Vy
                                                                                                                                                   4m . en VQ
                                                                                                                                                                       ?             Jc
                                c                                                                                                                                                  N N
                                2 t.x                                         .                                                                    -
                                                                                                                                                                                     N
                                                                                                                                                                                    &.o
                                                                              ...       -   %.        Co
                                                                                                      <=m G                                                                         >$. .
                                                                              w*
                                                                               Cy    c
                                                                                     *'-
                                                                                       .  C                                                                                         Q
                                                                                                                                                                                    N
                                                                             2w.
                                                                               7 c p pa .
                               Q).
                                5x o
                                                                                   .
                                                                                     ywc'jw
                                                                                                                                                                                      i.
                                                                                                                                                                                    ''''
                                                                                                                                                                                   %!...,:,
                                                                                                                                                                                          ;..
                                                                                                                                                                                            ,.
                                                                                    b                 &
                                                                                                                                                                                    j?-
                               a''l-z                                                         4
                               eo 1Q
                                   x                                                        -.wN
                                                                                            5. rx'w
                               >sx .
                               o                                                        '
                                                                                        W .:                  < Y
                               ï gx
                                 . .:                                             .
                                                                                  . C-
                                                                                  .
                                                                                  - G'
                                                                                     4
                                                                                     -
                                                                                        >
                                                                                                       .
                                                                                                               l
                                O                                                   &                  4
                                                                                                       N
                                Ka                                                                                                                         ,.
                                                                                                                                                            zy'e; .2.*
                                                                                                              C*,                                          ,p$  ;' hwJ.
                                                                                                                                                                      F -.1z.< gq.Q
                                                                                                                                                                                  x'
                                                                                                                                                                      j :oumë r..gJ
                                                                                                                                                                                  x
                                <                                                                             Gv                                           .''
                                                                                                                                                             ;Jp. '
                                E                                                                 ,   z
                                                                                                              N'
                                                                                                              ..N                                                     k-          . ... $
                                                                                                                                                                                  ' k2
                                                                                                                                                                                  ..      3f
                                                                                                                                                                                        .z.
                                                                                            C
                                                                                            SN            '
                                                                                                                w
                                                                                                                Y'''''                                                .+e
                                                                                                                                                                        ' 4: -
                                                                                                                                                                             :.
                                                                                                                                                                              pw1u'
                                                                                                                                                                                  :
                                                                                                                                                                                  1 Je.*
                                                                                                                                                                                     .7$*'
                                                                               ''- .w
                                                                               m         *
                                                                                         c' (Q
                                                                                           U>h'': m
                                                                                                  Ox                                                                  *@
                                                                                                                                                                      G
                                                                                                                                                                      v.. wm
                                                                                                                                                                          f V.*JC
                                                                              >.<.. N-.w e*
                                                                             Nks r
                                                                                           î.'' fgx.
                                                                                    V% ' .N.,î'M -:,k7m
                                                                                                                                               X                        .

                                                                                                                                                                                          '
                                                                                                                                                                                          d
                                                                                                                                                                                              $
                                                                                    * 1
                                                                                      ;  e x .
                                                                                             .    7*'                                          m                      t                       z%7
                                                                                                                                                                                                v.
                                                                                                                                                                                                 '1
                                                                                                                                                                                                  ;
                                                                                                                                                                                                  J'
                                                                             v     -
                                                                                    '< X %'N ..
                                                                                                      '                                                                t= .                   J'
                                                                                                                                                                                               .J
                                                                                                                                                                                              1'  'l
                                                                             m              :,.- eh
                                                                                                 )>
                                                                                                  ''
                                                                                                   - R'='''.                                                                                     .;
                                                                                                                                                                                              1..1,;
                                                                                                                                                                                                   :
                                                                             î''- vQks
                                                                                        .

                                                                                    .x..a P'h
                                                                                            -u =
                                                                                               wx. '
                                                                                               l   >
                                                                                                           '-                                  O                       r)1
                                                                                                                                                                       (-J
                                                                                                                                                                                                 ix
                                                                            e.
                                                                            <>
                                                                            -J -
                                                                               K
                                                                                      *
                                                                                      :v
                                                                                      -
                                                                                            u . -'A.
                                                                                       > . ---,.-1. e.v.x. ''x
                                                                                                      >k ca                                    m                       '*T1
                                                                                                                                                                       X
                      Nkhl                                                  W. w
                                                                               N4 x
                                                                                  I
                                                                                  -N. Y.
                                                                                    .    a.. cm..,
                                                                                                                                                                       '
                                                                                                                                                                       k
                                                                                                                                                                       ('')
                                                                                                                                                                          '
'
           z
           !
           j
           !
           l
           ;
           j.
            !
           ;l
            ''           .ul
                           i                                                kl
                                                                            .w-o f
                                                                            v..
                                                                              x.
                                                                                 '-
                                                                                  v'x -ç.
                                                                                        v.
                                                                                         x
                                                                                . c. > .w4
                                                                                          . 6
                                                                                         ..x.
                                                                                             '.<
                                                                                             8..
                                                                                               .X%                                             <
                        tV i1S
                        .                                                     $ C
                                                                              *N
                                                                                   QZ N ï'%N-
                                                                                  *.              <.
                                                                                                                                               m
           #
           >,
            .             Oa Nl3                                            Nk
                                                                            NN d
                                                                                                  vMa..
                            IYN VN                                                                -
                                                                                                                                       -
                                                                                                                                       z
                                                                                                                                                                o I
                                                                                                                                                                =. 1
    t   j
         t
        .*
                               OIHOIl
                               I                                                                                                       J.
                                                                                                                                           '           g
                                                                                                                                                                w.y-m
                                  O3Q3HH
                                                                                                                               .
    X:t t                                                                                                                                                       po ,m
       1
                                                                                                                                                                ro h.
                                                                                                                                        /'                      (w. $
                                     l
                                     OSOONI


                                                                    t
                                                                                                                                           '                        y.'. ;
                                                                                                                                       ë'.                          /
                                                                                                                                                                    '' :;
                                                                                                                                       @                               ;'
                                        lHl                                                                               1.                                           /
                                              HV                                                                                                       .            y'
                                                A                                                                        &                     .. ....                      r;
                                                                                                                                                                            ''
                                                                                                                         '-x rxp
                                                                                                                              q                                              .t)
                                                                                                                         O .-'
                                                                                                                            . '                                            (J)
                                                                                                                                                                             '
                                                                                                                                                                             !
                                                                                                                         = U                                               k'.)
                                                                                                                         *=. '
                                                                                                                             r..n
                                                                                                                                %                                          j''
                                                                                                                         (:D -1k)..                w                        .ï:s
                                                                                                                         t'
                                                                                                                         GD
                                                                                                                          Jf
                                                                                                                           QD
                                                                                                                            n      -
                                                                                                                                                       P' f
                                                                                                                                                          t
                                                                                                                                                          '
                                                                                                                                                          f
                                                                                                                                                          dl
                                                                                                                         G)&)                                              .t':
                                                                                                                         Q Q                                               )'
                                                                                                                         ..-
                                                                                                                          .. 4                         11c.
                                                                                                                                                          'j
